Title: [May 1756]
From: Adams, John
To: 



      30 April, i.e. 1 May Saturday.
      
      
       A rainy Day. If we consider a little of this our Globe we find an endless Variety of Substances, mutually connected with and dependent on Each other. In the Wilderness we see an amazing profusion of vegetables, which afford Sustenance and covering to the wild Beasts. The cultivated Planes and Meadows produce grass for Cattle, and Herbs for the service of man. The milk and the Flesh of other Animals, afford a delicious provision for mankind. A great Part of the human Species are obliged to provide food and nourishment for other helpless and improvident Animals. Vegetables sustain some Animals. These animals are devoured by others, and these others are continually cultivating and improving the vegetable Species. Thus nature, upon our Earth, is in a continual Rotation. If we rise higher, we find the sun and moon to a very great degree influencing us. Tides are produced in the ocean, Clouds in the Atmosphere, all nature is made to flourish and look gay by these enlivening and invigorating Luminaries. Yea Life and Chearfulness is diffused to all the other Planets, as well as ours, upon the sprightly Sunbeams. No doubt There is as great a multitude and variety of Bodies upon each Planet in proportion to its magnitude, as there is upon ours. These Bodies are connected with and influenced by each other. Thus we see the amazing harmony of our Solar System. The minutest Particle in one of Saturns Sattelites, may have some influence upon the most distant Regions of the System. The Stupendous Plan of operation was projected by him who rules the universe, and a part assigned to every particle of matter to act, in this great and complicated Drama. The Creator looked into the remotest Futurity, and saw his great Designs accomplished by this inextricable, this mysterious Complication of Causes. But to rise still higher this Solar System is but one, very small wheel in the great the astonishing Machine of the World. Those Starrs that twinkle in the Heavens have each of them a Choir of Planets, Comets, and Satellites dancing round them, playing mutually on each other, and all together playing on the other Systems that lie around them. Our System, considered as one body hanging on its Center of Gravity, may affect and be affected by all the other Systems, within the Compass of Creation. Thus it is highly probable every Particle of matter, influences, and is influenced by every other Particle in the whole collective Universe. A stormy Day.
      
      
       
        
   
   This phrase is only partly legible. JA may perhaps have written “only a body.”


       
      
      

      May. 1756. 1 i.e. 2 Sunday.
      
      
       Last night we had rain all night accompanied with a very high Wind, and the storm continues. Heard Mr. Camel Campbell of Oxford. About noon cleard away. I think it necessary to call my self to a strict account, how I spend my Time, once a week at least. Since the 14th of April I have been studying the 1st Part of Butlers Analogy. Spent the Evening at home with Messrs. Camel, Green.
      
      
       
        
   
   Copious extracts from Joseph Butler’s celebrated Analogy of Religion, Natural and Revealed, to the Constitution and Course of Nature, first published in London, 1736, will be found in JA’s early commonplace book (Adams Papers, Microfilms, Reel No. 187).


       
      
      

      3 Monday.
      
      
       I was mistaken one Day in my reckoning. A pleasant Day. Spent the Evening and supped at Mr. Maccartys. The Love of Fame naturally betrays a man into several weaknesses and Fopperies that tend very much to diminish his Reputation, and so defeats itself. Vanity I am sensible, is my cardinal Vice and cardinal Folly, and I am in continual Danger, when in Company, of being led an ignis fatuus Chase by it, without the strictest Caution and watchfulness over my self.
      
      
       
        
   
   That is, in the preceding entries from 13 April through 2 May.


       
      
      

      4 Tuesday.
      
      
       Let any man, suppose of the most improved understanding, look upon a watch, when the Parts of it are separated. Let him examine every Wheel and spring seperately by itself. Yet if the Use and Application of these springs and Wheels is not explained to him, he will not be able to judge of the Use and Advantage of particular Parts, much less will he be able, if he sees only one wheel. In like manner We who see but a few coggs in one Wheel of the great Machine of the Universe, can make no right Judgment of particular Phœnomena in Nature.— Spent the Evening at Mr. Swans.
      
      

      5 Wednesday.
      
      
       A very cold Day. Drank Tea at the Colonels. Spent the Evening at the Majors.
      
      

      6 Thurdsday.
      
      
       A cold day. Spent the Evening and supped at Mr. Putnams.
      
      

      7 Fryday.
      
      
       Spent the Evening and supped at Mr. Maccartys. A mans observing the Flux of the Tide to Day, renders it credible that the same Phenomenon may be observed tomorrow. In the same manner, our Experience that the Author of Nature has annexed Pain to Vice, and Pleasure to Virtue, in general I mean, renders it credible that the same or a like Disposition of Things may take place hereafter. Our observing that the State of minority was designed to be an Education for mature Life, and that our good or ill Success in a mature Life, depends upon our good or ill improvement of our Advantages in Minority, renders it credible that this Life was designed to be an Education, for a future one, and that our Happiness or Misery in a future life will be alloted us, according as our Characters shall be virtuous or vicious. For God governs his great Kingdom the World by very general Laws. We cannot indeed observe many Instances of these Laws. But wherever we see any particular Disposition of Things, we may strongly presume that there are other dispositions of Things in other Systems of Nature, analogous and of a Piece with them.
      
      

      8 Saturday.
      
      
       Went a Shooting with Mr. Putnam. Drank Tea with him and his Lady.
      
      

      9 Sunday.
      
      
       Since last Sunday I have wrote a few Papers of the Spectators, read the last Part of Butlers Analogy, wrote out the Tract upon personal Identity, and that upon the nature of Virtue. A poor Weeks Work! Spent the Evening at Mr. Greenes.
      
      
       
        
   
   These tracts were appended to Butler’s Analogy of Religion.


       
      
      

      10 Monday.
      
      
       A pleasant Day.
      
      

      11 Tuesday.
      
      
       A pleasant day. The first Day of Court. Nature and Truth or rather Truth and right are invariably the same in all Times and in all Places. And Reason, pure unbiassed Reason perceives them alike in all Times and in all Places. But Passion, Prejudice, Interest, Custom and Fancy are infinitely precarious. If therefore we suffer our Understandings to be blinded or perverted by any of these, the Chance is that of millions to one, that we shall embrace error. And hence arises that endless Variety of Opinions entertained by Mankind.—The Weather and the Season are beyond expression delightful. The Fields are coverd with a bright and lively Verdure. The Trees are all in bloom, and the atmosphere is filled with a ravishing Fragrance. The Air is soft and yielding and the Setting sun Sprinkled his departing Rays over the Face of Nature, and enlivened all the Land skips around me. The Trees put forth their Leaves and the Birds fill the Spray. Supd at Gardiners.
      
      

      12 Wednesday.
      
      
       Rambled about all Day, gaping and gazing.
      
      

      12 i.e. 13 Thurdsday.
      
      
       Spent the Evening with Mr. Swan at home.
      
       

      13 i.e. 14. Friday.
      
      
       Drank Tea at the Colonels.—Not one new Idea this Week.
      
      

      14 i.e. 15. Saturday.
      
      
       A lovely Day. Soft vernal Showers. Exercise invigorates, and enlivens all the Faculties of Body and of mind. It arouses our Animal Spirits, it disperses Melancholy. It spreads a gladness and Satisfaction over our minds and qualifies us for every Sort of Buisiness, and every Sort of Pleasure.
      
      

      15 i.e. 16. Sunday.
      
      
       A pleasant morning. The Week past was Court week. I was interrupted by Company, and the noisy Bustle of the publick Occasion, so that I have neither read or wrote any Thing worth mentioning.— Heard Mr. Thayer, and spent the Evening at Mr. Putnams, very sociably.
      
      

      16 i.e. 17 Monday.
      
      
       The Elephant and the Lion, when their Strength is directed and applyd by Man, can exert a prodigious Force. But their Strength, great and surprizing as it is, can produce no great Effects, when applyed by no higher Ingenuity than their own. But Man, allthough the Powers of his Body are but small and contemptible, by the Exercise of his Reason can invent Engines and Instruments, to take advantage of the Powers in Nature, and accomplish the most astonishing Designs. He can rear the Valley into a lofty mountain, and reduce the mountain to a humble Vale. He can rend the Rocks and level the proudest Trees. At his Pleasure the Forest is cleard and Palaces rise. When He pleases, the soaring Eagle is precipitated to Earth, and the light footed Roe is stop’d in his Career. He can cultivate and assist Nature in her own Productions. By pruning the Tree, and manuring the Land, he makes the former produce larger and fairer Fruit, and the latter bring forth better and greater Plenty of Grain. He can form a Communication between remotest Regions, for the benefit of Trade and Commerce, over the yielding and fluctuating Element of water. The Telescope has settled the Regions of Heaven, and the Microscope has brought up to View innumerable millions of Animals that Escape the observation of our naked sight.
      
      

      17 i.e. 18 Tuesday.
      
      
       
      
       

      18 i.e. 19 Wednesday.
      
      
       
      
      

      19 i.e. 20 Thurdsday.
      
      
       Spent the Evening at Gardiners.
      
      

      20 i.e. 21 Fryday.
      
      
       After School, rode to Shrewsbury, went to Capt. Hows, to see Dr. Flynt, spent an Hour, and then rode to Mr. Howards, talked a little with him, and returned home.
      
      

      21 i.e. 22 Saturday.
      
      
       Dined at Judge Chandlers.
      
      

      22 i.e. 23 Sunday.
      
      
       Heard Mr. Maccarty. He is particularly fond of the following Expressions. Carnal, ungodly Persons. Sensuality and voluptuousness. Walking with God. Unregeneracy. Rebellion against God. Believers. All Things come alike to all. There is one Event to the Righteous and to the Wicked. Shut out of the Presence of God. Solid, substantial and permanent Joys. Joys springing up in the Soul. The Shines of God s Countenance.
       When we consider the vast and incomprehensible extent of the material Universe, those myriads of fixed Stars that emerge out of the remote Regions of Space to our View by Glasses, and the finer our Glasses the more of these Systems we discover. When we consider that Space is absolutely infinite and boundless, that the Power of the Deity is strictly omnipotent, and his Goodness without Limitation, who can come to a Stop in his Thoughts, and say hither does the Universe extend and no farther?
       “Nothing can proceed from Nothing.” But Something can proceed from Something, and Thus the Deity produced this vast and beautiful Frame of the Universe out of Nothing, i.e. He had no preexistent matter to work upon or to change from a Chaos into a World. But He produced a World into Being by his almighty Fiat, perhaps in a manner analogous to the Production of Resolutions in our minds.
       This week I have read one Volume of Duncan Forbes Works and 1/2 Bentleys Sermons at the Boilean Lectures. Spent the Evening at the Collonels.
      
      
       
        
   
   JA’s own copy of the Whole Works of Duncan Forbes of Culloden (2 vols., Edinburgh [1755?]) survives among his books in the Boston Public Library. In his early commonplace book JA copied long extracts from Forbes’ “Letter to a Bishop concerning Some Important Discoveries in Philosophy and Theology,” first published in 1732 (Adams Papers, Microfilms, Reel No. 187).


       
      
      

      23 i.e. 24 Monday.
      
      
       A pleasant morning. Drank Tea at the Colonells.—Had the projectile Force in the Planets been greater than it is, they would not describe Circles but very excentrical Elipses round the Sun. And then the Inhabitants would be tormented yea destroyed and the Planets left barren and uninhabitable Wastes by Extreme Vicissitudes of Heat and cold. It was many million Times as likely that some other degree of Velocity would have been lighted on, as that the present would, if Chance had the Disposal of it, and any other Degree would have absolutely destroyed all animal and sensitive if not vegetable Inhabitants. Ergo an intelligent and benevolent mind had the Disposal and determination of these Things.
      
      

      24 i.e. 25 Tuesday.
      
      
       A cool, but pleasant Day.
      
      

      25 i.e. 26 Wednesday.
      
      
       Election Day. I have spent all this Day at Home reading a little and eating a little Election Cake.
      
      

      26 i.e. 27 Thurdsday.
      
      
       Drank Tea at the Colonels with a Number of Ladies. Spent the Evening partly at Putnams and partly at Gardiners.
      
      

      27 i.e. 28 Fryday.
      
      
       Dined at the Majors. A pleasant Day.—If we examine critically the little Prospect that lies around us at one view we behold an almost infinite Variety of substances. Over our heads the sun blazes in divine Effulgence, the Clouds tinged with various Colors by the refracted Sunbeams exhibit most beautiful appearances in the Atmosphere, the cultivated Planes and meadows are attired in a delightful Verdure and variegated with the gay enamell of Flowers and Roses. On one hand we see an extensive Forest, a whole Kingdom of Vegetables of the noblest Kind. Upon the Hills we discern Flocks of Grazing Cattle, and on the other hand a City rises up to View, with its Spires among the Clouds. All these and many more objects encounter our Eyes in the Prospect of one Horizon, perhaps 2, or 3 miles in diameter. Now every Animal that we see in this Prospect, Men and Beasts, are endued with most curiously organized Bodies. They consist of Bones, and Blood, and muscles, and nerves, and ligaments and Tendons, and Chile Chyle and a million other things, all exactly fitted for the purposes of Life and motion, and Action. Every Plant has almost as complex and curious a structure, as animals, and the minutest Twigg is supported, and supplied with Juices and Life, by organs and Filaments proper to draw this Nutrition of the Earth. It would be endless to consider minutely every Substance or Species of Substances that falls under our Eyes in this one Prospect. Now let us for a minute Consider how many million such Prospects there are upon this single Planet, all of which contain as great and some a much Greater Variety of animals and Vegetables. When we have been sufficiently astonished at this incomprehensible multitude of substances, let us rise in our Thoughts and consider, how many Planets and Sattellites and Comets there are in this one solar system, each of which has as many such Prospects upon its surface as our Earth. Such a View as this may suffice to show us our Ignorance. But if we rise still higher in our Thoughts, and consider that stupendous Army of fixt Starrs that is hung up in the immense Space, as so many Suns, each placed in Center of his respective system and diffusing his inlivening and invigorating Influences to his whole Choir of Planets, Comets and sattellites, and that each of this unnumbered multitude has as much superficies, and as many Prospects as our Earth, we find our selves lost and swallowed up in this incomprehensible I had almost said infinite Magnificence of Nature. Our Imaginations after a few feignt Efforts, sink down into a profound Admiration of what they cannot comprehend. God whose almighty Fiat first produced this amazing Universe, had the whole Plan in View from all Eternity, intimately and perfectly knew the Nature and all the Properties of all these his Creatures. He looked forward through all Duration and perfectly knew all the Effects, all the events and Revolutions, that could possibly, and would actually take place, Throughout Eternity.
      
      
       
        
   
   A detached, undated fragment among JA’s literary notes appears to belong to the series of reflections entered in his Diary at this time. It reads:


        
         
          
           “There seems by the late discoveries to be as great a Variety of Genera and Species of Globes and Spheres in the Heavens as there are of animals and Vegetables upon Earth.—Clusters of Worlds, Groups of Systems, and Clumps of combinations of Systems, as thick as of Groves and forests of Trees and shrubbs here below.—Variegated too in Colour as much as in magnitude, in decoration as much as in Use" (Adams Papers, Microfilms, Reel No. 188).
          
         
         
        
       
      
       

      28 i.e. 29 Saturday.
      
      
       Drank Tea at Mr. Putnams.—What is the proper Business of Mankind in this Life? We come into the World naked and destitute of all the Conveniences and necessaries of Life. And if we were not provided for, and nourished by our Parents or others should inevitably perish as soon as born. We increase in strength of Body and mind by slow and insensible Degrees. 1/3 of our Time is consumed in sleep, and 3/4 of the remainder, is spent in procuring a mere animal sustenance. And if we live to the Age of three score and Ten and then set down to make an estimate in our minds of the Happiness we have enjoyed and the Misery we have suffered, We shall find I am apt to think, that the overballance of Happiness is quite inconsiderable. We shall find that we have been through the greatest Part of our Lives pursuing Shadows, and empty but glittering Phantoms rather than substances. We shall find that we have applied our whole Vigour, all our Faculties, in the Pursuit of Honour, or Wealth, or Learning or some other such delusive Trifle, instead of the real and everlasting Excellences of Piety and Virtue. Habits of Contemplating the Deity and his transcendent Excellences, and correspondent Habits of complacency in and Dependence upon him, Habits of Reverence and Gratitude, to God, and Habits of Love and Compassion to our fellow men and Habits of Temperance, Recollection and self Government will afford us a real and substantial Pleasure. We may then exult in a Conciousness of the Favour of God, and the Prospect of everlasting Felicity.
      
      

      29 i.e. 30 Sunday.
      
      
       Heard Mr. Maccarty. “You who are sinners, are in continual Danger of being swallowed up quick and born away by the mighty Torrent of Gods wrath and Justice. It is now as it were restrained and banked up by his Goodness. But he will by and by, unless Repentance prevent, let it out in full Fury upon you.” This week I have wrote the 8th Sermon of Bentleys Boilean Lectures. Read part of the 1st Volume of Voltairs Age of Lewis 14th.—I make poor Weeks Works.
      
      
       
        
   
   Lengthy extracts from Voltaire’s Age of Louis XIV, first published in 1751, appear in JA’s commonplace book kept in Worcester (Adams Papers, Microfilms, Reel No. 187).


       
      
      

      30 i.e. 31 Monday.
      
      
       When we see or feel any Body, we discern nothing but Bulk and Extention. We can change this Extention into a great Variety of Shapes and Figures, and by applying our senses to it can get Ideas of those different Figures, But can do nothing more than change the Figure. If we pulverize Glass or Salt, the original constituent matter remains the same, only we have altered the Contexture of its Parts. Large loads and heaps of matter as mountains and Rocks lie obstinate, inactive and motionless, and eternally will remain so unless moved by some Force extrinsick to themselves. Dissolve the Cohesion, and reduce these Mountains to their primogeneal Atoms, these Atoms are as dull and senseless as they were when combined into the Shape of a mountain. In short matter has no Consciousness of its own Existence, has no power of its own, no active Power I mean, but is wholly passive. Nor can Thought be ever produced by any modification of it. To say that God can superadd to matter a Capacity of Thought is palpable nonsense and Contradiction. Such a Capacity is inconsistent with the most essential Properties of matter.
      
     